DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2020.

Information Disclosure Statement
The information disclosure statement dated 2/11/2021 has been considered and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maltezos et al. (US 2008/0044887).
With respect to claim 1, the reference of Maltezos et al. discloses a method of removing a component (CO2) from air that includes (a) providing a microfluidic chip (Figs. 1 and 2) (¶[0008] and [0014]) comprising a membrane (40) and a fluid flow path (30) in fluid communication with at least one surface (20) comprising at least one phototrophic organism (photosynthetic organisms)(¶[0039]); (b) directing air to flow through the first fluid flow path (30) in contact with the at least one surface (20) comprising said at least one phototrophic organism (¶[0038]); and (c) removing the component (CO2) from the air with the at least one phototrophic organism (photosynthetic organisms convert CO2 to O2) (¶[0038]).
With respect to claim 4, the system includes a plurality of photosynthetic organisms (¶[0032]-[0036]).
With respect to claims 5 and 6, the microchannel (20) is at least one surface which includes at least one phototrophic organism and is included within the microchip (¶[0039]).
With respect to claim 7, the component would be CO2 as discussed with respect to claim 1 above ¶[0038]).
With respect to claim 8, the phototrophic organisms are exposed to light (Figs. 6 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maltezos et al. (US 2008/0044887) in view of Miller et al. (US 2005/0026134).
The reference of Maltezos et al. has been discussed above with respect to claim 1.
With respect to claim 3, while the reference of Maltezos et al. discloses introducing air into the microfluidic chip (¶[0038]-[0039]), the reference is silent with respect to the use of a pump.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ a pump to introduce the carbon dioxide containing gas into the device of the primary reference for the known and expected result of providing an art recognized means for introducing the gas into the system.
With respect to claim 24, while the reference of Maltezos et al. discloses the use of a membrane (40) in the microfluidic device, the reference is silent with respect to the use of a membrane with micro or nano-holes.
The reference of Miller et al. discloses a microfluidic chip device (Figs. 1 and 2) that can be used to culture algae (¶[0205]) wherein the chip device can include a membrane which can include micro-holes (¶[0180]-[0182]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ a membrane that includes micro-holes within the device of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, control the gas exchange between a chamber holding cultured cells from another chamber holding a gas for exchange.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maltezos et al. (US 2008/0044887) in view of Spirulina Kenkyusho (JP H11226351).
If it is determined that the reference of Maltezos et al. does not inherently disclose removing CO2 from air during its use, the following rejection is provided as an alternative rejection.

While the reference discloses the use of a membrane (40) for introduction of CO2 and removal of O2, the reference does not specifically state (c) removing at least a portion of the component (CO2) from the air with the at least one phototrophic organism (photosynthetic organisms convert CO2 to O2).
The reference of Spirulina Kenkyusho discloses that it is known in the art to employ a photobioreactor device (2) to remove or fix CO2 and other contaminants from air or a gas stream (English language abstract) (Fig. 1).
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to employ the system of the primary reference to remove environmental pollutants (CO2) from the air while supporting the growth of photosynthetic organisms as evidenced by the reference of Spirulina Kenkyusho.
With respect to claim 4, the system includes a plurality of photosynthetic organisms (¶[0032]-[0036]).
With respect to claims 5 and 6, the microchannel (20) is at least one surface which includes at least one phototrophic organism and is included within the microchip (¶[0039]).

With respect to claim 8, the phototrophic organisms are exposed to light (Figs. 6 and 7).

Claims 3, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maltezos et al. (US 2008/0044887) in view of Spirulina Kenkyusho (JP H11226351) taken further in view of Miller et al. (US 2005/0026134).
The combination of the references of Maltezos et al. and Spirulina Kenkyusho has been discussed above with respect to claim 1.
With respect to claim 3, while the reference of Maltezos et al. discloses introducing air into the microfluidic chip (¶[0038]-[0039]), the reference is silent with respect to the use of a pump.
The reference of Spirulina Kenkyusho discloses that it is known to employ a pump (16) for introducing air with CO2 and other contaminants into a photobioreactor device (2).
The reference of Miller et al. discloses that it is known in the art to introduce agents, such as a gas, within a microfluidic device through the use of pumps (¶[0120]).
In view of these teachings, it would have been obvious to one of ordinary skill in the art to employ a pump to introduce the carbon dioxide containing gas into the device of the primary reference for the known and expected result of providing an art recognized means for introducing the gas into the system.
With respect to claim 23, while the combination of the references as discussed above with respect to claim 1 would encompass a method that would include lowering a concentration 
The reference of Miller et al. discloses that when using microfluidic chip devices they allow for scalability and parallelization to generate large capacities (¶[0082]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the construction of the gas treatment system based design considerations such as the volume of gas to be treated and the components to be treated while maintaining the treatment efficiency of the system.
With respect to claim 24, while the reference of Maltezos et al. discloses the use of a membrane (40) in the microfluidic device, the reference is silent with respect to the use of a membrane with micro or nano-holes.
The reference of Miller et al. discloses a microfluidic chip device (Figs. 1 and 2) that can be used to culture algae (¶[0205]) wherein the chip device can include a membrane which can include micro-holes (¶[0180]-[0182]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ a membrane that includes micro-holes within the device of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, control the gas exchange between a chamber holding cultured cells from another chamber holding a gas for exchange.

Response to Arguments
35 USC 112
With respect to the rejection of claim 8 under 35 USC 112(b), this rejection has been withdrawn in view of the amendments to claims 1 and 8 and related comments on page 6 of the response dated 2/11/2021.

35 USC 102
With respect to the rejection of claims 1-8 under 35 USC 102(a)(1), this rejection has been withdrawn in view of the amendments to claim 1 and related comments on pages 6-7 of the response dated 2/11/2021.  Note new grounds of rejection have been made over the reference of Maltezos et al. (US 2008/0044887).

35 USC 103
With respect to the rejection of claims 1-8 under 35 USC 103, this rejection has been withdrawn in view of the amendments to claim 1 and related comments on pages 7-8 of the response dated 2/11/2021.  Note new grounds of rejection have been made over the references of Maltezos et al. (US 2008/0044887); Spirulina Kenkyusho (JP H11226351) and Miller et al. (US 2005/0026134).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB